Citation Nr: 1228293	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  06-17 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability (exclusive of PTSD), identified as depressive disorder, not otherwise specified (NOS), and generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing at the RO in October 2009, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

In a January 2010 Board decision, the Board reopened a previously denied claim for service connection for PTSD and proceeded to deny it on the merits.  
After reopening the PTSD claim, the Board broadly recharacterized the claim to include other psychiatric conditions, as reflected on the cover page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Accordingly, in its January 2010 disposition, the Board remanded the claim for an acquired psychiatric disability (exclusive of PTSD) to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  This development was accomplished.  In May 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

FINDING OF FACT

Resolving any doubt in favor of the Veteran, he has a current acquired psychiatric disability (exclusive of PTSD), identified as depressive disorder NOS and GAD, that is due to his military service.  


CONCLUSION OF LAW

The Veteran's acquired psychiatric disability (exclusive of PTSD), identified as depressive disorder, not otherwise specified, and generalized anxiety disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to an acquired psychiatric disability (exclusive of PTSD) is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Based on documents of record, it appears the Veteran contends he developed an acquired psychiatric disability due to traumatic events during military service.  
For the reasons set forth below, the Board finds that the evidence supports his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In adjudicating this claim, the Board has also considered the doctrine of reasonable doubt.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is some evidence of in-service incurrence of an acquired psychiatric disability near the end of his period of active duty.  At the outset, the Veteran's DD Form 214 shows active duty service in the United States Air Force from July 1973 to August 1993, with a primary MOS of aircraft maintenance technician (20 years), but shows no awards or medals indicative of combat.  

His service treatment records during his twenty years of active duty are largely unremarkable for treatment or diagnoses of any acquired psychiatric disability.  However, near the end of his period of service, in April 1993, he received an in-service psychological evaluation.  Apparently based on his complaints of chronic pain (back, foot, right wrist, headaches, fibrositis), this psychologist provided an Axis I diagnosis of psychological factors affecting his physical condition.  The report noted there was no diagnosable personality disorder.  

Following service, there are several medical records that collectively show the Veteran presently had an acquired psychiatric disability, particularly depressive disorder NOS and GAD, both dating back to shortly after service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In this regard, an October 1993 post-service, US Air Force psychological evaluation initially ruled out major depression and GAD.  Nonetheless, by the time of his VA compensation examination in December 1993, he was diagnosed with dysthymic disorder, possibly secondary to the Veteran's physical condition.  VA treatment records reflect that depressive disorder NOS was diagnosed upon evaluation conducted in November 2000.  Subsequently, some VA treatment records show continued treatment for depression and medication with Zoloft, as well as diagnosed anxiety disorder.  An April 2004 private evaluation report similarly diagnosed generalized anxiety disorder and depressive disorder.  

More recently, the January 2009 VA psychological examination report diagnosed, by history, both PTSD and alcohol dependence; albeit, there was no diagnosis provided for any other acquired psychiatric disability.  The Board then remanded this claim in January 2010 for the VA examiner to provide an additional opinion that reconciles the contradictory evidence that might show a currently manifested, chronic acquired psychiatric disability.  In a July 2010 addendum opinion, this VA examiner provided a supplemental medical opinion that opined that the Veteran does not have a psychiatric disorder other than alcohol dependence and personality disorder.  Indeed, the VA examining psychologist discounted other diagnoses for an acquired psychiatric disability, such as depression.  The examiner reasoned that, "[t]he willingness of his providers to diagnose PTSD based solely on his account of unsubstantiated alleged symptoms and unverified trauma experiences, to diagnosis [of] "depression" not meeting DSM-IV criteria, and their frequent failure to diagnose substance abuse and dependence despite the evidentiary record gives one pause to accept their other diagnoses as wholly valid and reliable."

In contrast, though, his private treating psychologist, H.C., submitted an updated Treatment Summary and letter, dated in April 2010.  Apparently based upon a treatment history of 85 sessions with the Veteran, since April 2004, the private psychologist assigned diagnostic impressions of Axis I GAD and depressive disorder NOS.  Similarly, a June 2011 letter from a private treating psychiatrist, Dr. R.E., assigned a current diagnosis of depressive disorder NOS, and noted he had seen the Veteran since April 2010.  Dr. R.E., stated he was responding to the May 2011 supplemental statement of the case (SSOC) and appears to discredit the VA examiner's opinion and/or addendum opinion, referring to a "...a somewhat puzzling evaluation that gave conclusions not consistent with the medical record."  Dr. R.E. instead supported H.C.'s diagnoses of GAD and depressive disorder NOS, reasoning that H.C. is the person who has had the most clinical contact with the Veteran.

Especially given that two of his current treating mental health professionals have diagnosed DSM-IV compliant, Axis I GAD and depressive disorder NOS, the Board accepts that the Veteran has a current, chronic acquired psychiatric disability.

Consequently, the determinative issue is whether the Veteran's current, chronic acquired psychiatric disability, identified as depressive disorder NOS and GAD, is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

There are negative medical opinions from the January 2009 VA examination and its July 2010 addendum opinion.  The January 2009 VA examiner did not find a nexus between the Veteran's claimed military service experiences and his reported psychiatric history, and added that any currently diagnosed psychiatric disorder was not likely caused by of a result of his military service.  In the July 2010 addendum opinion, the examiner also opined that "[i]t is more likely than not that his current psychiatric symptoms are due to his psychiatric diagnoses or alcohol dependence, personality disorder, and psychosocial stressors.  It is not at least as likely as not that any of those problems were caused by or related to his military service."  However, the examiner provided no discernable rationale for either the January 2009 or July 2010 opinions against the Veteran's claim.

The Board simply finds the positive medical opinions of record to be more probative.  His treating psychologist, H.C.'s April 2010 letter suggests he did not agree with the January 2009 examination findings and/or opinion, stating, "I am hopeful you will be able to obtain an updated and maybe even more comprehensive exam...."  H.C. specifically noted that the examiner's assignment of a Global Assessment of Functioning (GAF) score of 75 was not correct, given the Veteran's anxiety and anger symptoms.  Importantly, H.C. gave a diagnostic impression of Axis I "Generalized Anxiety Disorder, based on repeated observation, appears in large part related to military experiences."  In that regard, H.C.'s letter noted a long psychological treatment history of 85 treatment sessions, off and on, since April 2004.  Similarly, the afore-mentioned June 2011 letter from private treating psychiatrist, Dr. R.E., opined that "[i]t is more likely than not that his symptoms of PTSD and depression are due to his military service and experiences.  It is not likely that his symptoms are the result of alcohol dependence, occupational problems or parent-child problems."  Indeed, these positive opinions by private psychologists appear to be more probative than the examiner's negative opinions, since based upon repeated experiences treating the patient and familiarity with the clinical history of his disability.  

In view of the circumstances, the Board resolves all reasonable doubt in favor of the Veteran and finds that the evidence is, at a minimum, at least in equipoise.  

As the Board finds there is sufficient medical evidence to decide this claim, there is no need to discuss his lay statements in support of his claim, such as those indicating continuity of depression and anxiety symptoms dating back to service.  

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for an acquired psychiatric disability (exclusive of PTSD), identified as depressive disorder NOS and GAD.

ORDER

Service connection for an acquired psychiatric disability (exclusive of PTSD), identified as depressive disorder, not otherwise specified, and generalized anxiety disorder, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


